Exhibit 10.5

November 7, 2014

Lisa Marchese

4575 Dean Martin Dr.

Apartment 602

Las Vegas, Nevada 89109

        RE:    FIRST LETTER AMENDMENT TO EMPLOYMENT AGREEMENT

Dear Lisa:

Reference is made to that certain Employment Agreement, dated as of January 1,
2012, the (“Agreement”), by and between Nevada Property 1 LLC (“Employer”), and
Lisa Marchese (“Executive”). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Agreement.

Employer and Executive have agreed to amend certain provisions of the Agreement
by this letter amendment (this “First Amendment”). In particular, the parties
hereby acknowledge and agree the Specified Term of the Agreement is hereby
extended for a period of ninety (90) days, expiring on April 3, 2015.

Except as expressly modified by this First Amendment, the terms of the Agreement
remain in full force and effect, unmodified.

 

NEVADA PROPERTY 1 LLC     EXECUTIVE By:   /s/ John Unwin     By:   /s/ Lisa
Marchese  

Name: John Unwin

Title: Chief Executive Officer

     

Name: Lisa Marchese

Title: Chief Marketing Officer

 

By:   /s/ Ronald G. Eidell        

Name: Ronald G. Eidell

Title: Chief Financial Officer

     